Filed 7/13/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 133







State of North Dakota, 		Plaintiff



and



Paulette Gussiaas, n/k/a Paulette Albrecht,		Plaintiff and Appellant



v.



Shawn R. Neustel, 		Defendant and Appellee







No. 20100386







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable Jay A. Schmitz, Judge.



AFFIRMED.



Per Curiam.



Justin Dale Hager, 1110 College Drive, Suite 211, Bismarck, N.D. 58501-

1225, for plaintiff and appellant.



Joanne Hager Ottmar, P.O. Box 1397, Jamestown, N.D. 58402-1397, for defendant and appellee.

Gussiaas v. Neustel

No. 20100386



Per Curiam.

[¶1]	Paulette Gussiaas, now known as Paulette Albrecht, appeals from an order and judgment entered after remand in 
Gussiaas v. Neustel
, 2010 ND 216, ¶ 17, 790 N.W.2d 476, granting Shawn R. Neustel’s motion to change primary residential responsibility for the couple’s daughter from Albrecht to himself.  We conclude the district court’s revised findings on the best interest factors and its ultimate finding that a change in primary residential responsibility is necessary to serve the best interests of the child are not clearly erroneous.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner